DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1 - 12, drawn to a process to prepare products comprising adding a dehalogenating agent.
Group II, claim(s) 13, drawn to a process to prepare products comprising adding several agents, namely a dehalogenating agent, a reducing dehalogenating agent, an oxide, a metal hydroxide, a carbonate of metals, an oxidizing dehalogenating agent, and a dehalogenase.
Group III, claim(s) 14 - 15, drawn to materials that are free from contaminants.
Group IV, claim(s) 16, drawn to using products that are free of contaminants. 

Note: claim 16 is directed to non-statutory subject matter. The recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper +process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Note: The claims are replete with punctuation and grammar errors and 35 USC 112(b) problems, making it almost impossible to properly examine the claims. In response to this Office Action, Applicant is asked to correct the claims to a professional level so that the claims can be examined. Please feel free to contact the Examiner if help is needed.
Note: a cursory review of the IDS found irrelevant references, such as US6,020,369 and US6,128,523, which are directed to treating respiratory viral infections and to fixing female breast in medical-technical applications, respectively, which do not seem relevant to the present invention. In response to this Office Action, Applicant is asked to check all cited references for their correctness before the IDS can be fully considered by the Examiner.


Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of preparing a product by adding an agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2000-248110. ‘110 discloses a method to dehalogenate organic halogen-containing plastic (see title and abstract).
Groups I and III and Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group III enumerates various known virgin polymers that can be prepared (note that it is not clear what is one preparing with said polymers) while Groups I and II are drawn to processes to prepare contaminant-containing products by shredding, milling, and treating with agents.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765